DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bennett, reg no 32194 on 06/30/2021.

37. (Currently amended)  A method, performed by a wireless device, for managing radio resources in the wireless device, the method comprising the wireless device: receiving a message configuring a plurality of radio bearers for use by the wireless device, wherein the message includes a bearer-specific pdcp-Config Information Element for each of one or more of the radio bearers; checking the bearer-specific pdcp-Config Information Element associated with a first radio bearer of the plurality of radio bearers for a ciphering configuration setting enabling or disabling ciphering for the first radio bearer, wherein the ciphering configuration is located after an extension marker of the bearer-specific pdcp-Config Information Element; and performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message, wherein the performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message comprises: if the message includes a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the ciphering configuration setting included in the message; and if the message does not include a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first 2 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02radio bearer in accordance with a reference ciphering configuration setting for the first radio bearer.

38. (Cancelled)

39. (Currently amended) The method of claim [38]37, wherein: if the first radio bearer configured by the message is not part of the current configuration for the wireless device, the reference ciphering configuration setting comprises a default ciphering configuration setting; and if the first radio bearer configured by the message is part of the current configuration for the wireless device, the reference ciphering configuration setting comprises the existing ciphering configuration setting for the first radio bearer.

53. (Currently amended) A method, performed by a base station, for configuring radio resources for use by a wireless device, the method comprising the base station: generating a message configuring a plurality of radio bearers for use by the wireless device, wherein the message includes a bearer-specific pdcp-Config Information Element for each of one or more of the radio bearers; including., in the [message] , further comprising: comparing the ciphering configuration setting for the first radio bearer to a reference ciphering configuration setting for the first radio bearer; and 4 of 11Application Ser. No. 16/340466Client Docket No. P074533US02including the ciphering configuration setting for the first radio bearer in the generated message only if the ciphering configuration setting differs from the reference ciphering configuration setting.

54. (Cancelled)

61. (Currently amended) A wireless device for managing radio resources in the wireless device, the wireless device comprising: processing circuitry; and power supply circuitry configured to supply power to the wireless device; wherein the processing circuitry is configured to: receive a message configuring a plurality of radio bearers for use by the wireless device, wherein the message includes a bearer-specific pdcp-Config Information Element for each of one or more of the radio bearers; check the bearer-specific pdcp-Config Information Element associated with a first radio bearer of the plurality of radio bearers for a ciphering configuration setting enabling or disabling ciphering for the first radio bearer, wherein the ciphering configuration is located after an extension marker of the bearer-specific pdcp-Config Information Element; and 5 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message, wherein the performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message comprises: if the message includes a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the ciphering configuration setting included in the message; and if the message does not include a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first 2 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02radio bearer in accordance with a reference ciphering configuration setting for the first radio bearer.

62. (Currently amended) A base station for configuring radio resources for use by a wireless device, the base station comprising: processing circuitry; power supply circuitry configured to supply power to the base station; wherein the processing circuitry is configured to: generate a message configuring a plurality of radio bearers for use by the wireless device, wherein the message includes a bearer-specific pdcp-Config Information Element for each of one or more of the radio bearers; include, in the [message] bearer-specific pdcp-Config Information Element associated with a first radio bearer of the plurality of radio bearers, a ciphering configuration setting enabling or disabling ciphering for the first radio bearer, wherein the ciphering configuration is inserted after an extension marker of the bearer-specific pdcp-Config Information Element; and transmit the message to the wireless device, further comprising: comparing the ciphering configuration setting for the first radio bearer to a reference ciphering configuration setting for the first radio bearer; and 4 of 11Application Ser. No. 16/340466Client Docket No. P074533US02including the ciphering configuration setting for the first radio bearer in the generated message only if the ciphering configuration setting differs from the reference ciphering configuration setting.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 37, and 61, the combination of limitations involving wherein the ciphering configuration is located after an extension marker of the bearer-specific pdcp-Config Information Element; and 5 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message, wherein the performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message comprises: if the message includes a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the ciphering configuration setting included in the message; and if the message does not include a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first 2 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02radio bearer in accordance with a reference ciphering configuration setting for the first radio bearer, among other claim limitations, are non-obvious over the prior art. The closet prior art of record HiSilicon (NPL Huawei, HiSilicon) teaches wherein the performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message comprises: if the message includes a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the ciphering configuration setting included in the message but does not teach wherein the ciphering configuration is located after an extension marker of the bearer-specific pdcp-Config Information Element; and 5 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message and if the message does not include a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first 2 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02radio bearer in accordance with a reference ciphering configuration setting for the first radio bearer and therefore the claims are allowable over the prior art.

Regarding claim 53 and 62, the combination of limitations involving a ciphering configuration setting enabling or disabling ciphering for the first radio bearer, wherein the ciphering configuration is inserted after an extension marker of the bearer- specific pdcp-Config Information Element; and transmitting the message to the wireless device, further comprising: comparing the ciphering configuration setting for the first radio bearer to a reference ciphering configuration setting for the first radio bearer; and 4 of 11Application Ser. No. 16/340466Client Docket No. P074533US02including the ciphering configuration setting for the first radio bearer in the generated message only if the ciphering configuration setting differs from the reference ciphering configuration setting, among other claim limitations, are non-obvious over the prior art. The closet prior art of record HiSilicon (NPL Huawei, HiSilicon) teaches transmitting the message to the wireless device, performing at least one of enabling or disabling ciphering for the first 2 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02radio bearer in accordance with a reference ciphering configuration setting for the first radio bearer  but does not teach wherein the ciphering configuration is located after an extension marker of the bearer-specific pdcp-Config Information Element; and 5 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02performing at least one of enabling or disabling ciphering for the first radio bearer in accordance with the received message and if the message does not include a ciphering configuration setting for the first radio bearer, performing at least one of enabling or disabling ciphering for the first 2 of 11Application Ser. No. 16/340466Attorney Docket No. 4015-10755 Client Docket No. P074533US02radio bearer in accordance with a reference ciphering configuration setting for the first radio bearer and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.F./
Examiner, Art Unit 2411

/AJIT PATEL/Primary Examiner, Art Unit 2416